DETAILED ACTION
Status of Claims
This office action is in response to the applicant’s response filed on 08/19/2021.
Claims 2, 5, 7-8, 10, 14, and 16-20 are canceled.
Claims 1, 3-4, 6, 9, 11-13, and 15 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 06/23 /2021, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions to be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of issue fee.
Authorization for this examiner’s amendment was given in a communication with the applicant’s representative, Jonathan Marina, on September 21, 2021.
Please recall all prior versions of the claims with the amended claims below, wherein,
Claims 2, 5, 7-8, 10, 14, and 16-20 are canceled.
 Claims 1, 3-4, 6, 9, 11-13, and 15 are pending.

The amended claims:
1.  (Currently Amended)  A method, comprising:
receiving, [[at]] using one or more processors of a distributed system, from a first client of a first user, a first amount of an electronic currency and a request to create a virtual article packet corresponding to the first amount of the electronic currency;
in response to receiving the request: 
	creating, using the one or more processors
 	generating, using the one or more processors
 	setting, using the one or more processors
receiving, using the one or more processors
respectively recording, using the one or more processors


allocating, using the one or more processors

storing, using the one or more processors

 using the one or more processors
allocating, using the one or more processors
for each of the virtual article sub-packets that are allocated, sending, using the one or more processors, the respective second amount of the electronic currency corresponding to the virtual article sub-packet 

2.  (Canceled)  

3.  (Currently Amended)  The method according to claim 1, wherein, before recording the receiving times of the acquisition requests, the method further comprises: 
determining, using the one or more processors
recording, using the one or more processors

4.  (Previously Presented)  The method according to claim 3, wherein: a first acquisition request of the acquisition requests comprises first state information regarding whether one of the second users has acquired a virtual article sub-packet; and 
determining the second users qualified for acquisition on the basis of each of the acquisition requests comprises: when the first state information of the one second user indicates that the one second user has not acquired a one of the virtual article sub-packets, determining that the one second user is qualified for acquisition.

5.  (Canceled)  

6.  (Previously Presented)  The method according to claim 3, wherein: 
the acquisition sequence number increments sequentially from an initial value, according to the sequential order of the receiving times and according to a number of the second users qualified for acquisition; and
when the virtual article sub-packets are determined to have all been acquired, the acquisition sequence number is reset to the initial value.

7.  (Canceled)  

8.  (Canceled)  

9.  (Currently Amended)  A distributed system, comprising:
one or more processors; and
one or more non-transitory computer-readable mediums storing instructions executable by the one or more processors to perform operations comprising:

 	receiving, from a first client of a first user, a first amount of an electronic currency and a request to create a virtual article packet corresponding to the first amount of the electronic currency;
		in response to receiving the request:
 	 	creating the virtual article packet,
 	 	generating a pre-set number of virtual article sub-packets from the virtual article packet, each of the virtual article sub-packets corresponding to a respective second amount of the electronic currency, wherein the sum of the respective second amounts is equal to the first amount, and
 	 	setting an identifier for the virtual article packet and a sub-identifier for each of the virtual article sub-packets generated from the virtual article packet;

 	receiving, from multiple second clients of multiple respective second users, multiple respective acquisition requests directed at the virtual article packet, the acquisition requests each comprising the identifier of the virtual article packet, and the number of acquisition requests exceeding the pre-set number of virtual article sub-packets, 
 	respectively recording receiving times of the acquisition requests, and 
 	

 	
 	allocating an acquisition sequence number to each of a subset of the acquisition requests according to a sequential order of the receiving times of the acquisition requests, wherein allocating acquisition sequence numbers stops once the number of allocated acquisition sequence numbers reaches the pre-set number of virtual article sub-packets, and
 	

 	storing the virtual article packet and the virtual article sub-packets;
 	
 	determining, based on the identifier of the virtual article packet included in each of the subset of acquisition requests and the stored virtual article packet, the virtual article packet directed at by the subset of acquisition requests;
 	allocating, based on the stored virtual article sub-packets that correspond to the determined virtual article packet and a sequential correspondence between the sub-identifiers of the virtual article sub-packets and the acquisition sequence numbers, each of the virtual article sub-packets to a respective one of the acquisition requests that was allocated an acquisition sequence number, and 
 	for each of the virtual article sub-packets that are allocated, sending the respective second amount of the electronic currency corresponding to the virtual article sub-packet to the second client of the second user that sent the acquisition request allocated the virtual article sub-packet.
 
10.  (Canceled)  

11.  (Currently Amended)  The system according to claim 9, wherein the operations further comprise:
before allocating the acquisition sequence numbers, determining the second users qualified for acquisition on the basis of the acquisition requests.

12.  (Currently Amended)  The system according to claim [[10]]9, wherein:
the operations further comprise: before recording the receiving times of the acquisition requests, determining 
recording the receiving times of the acquisition requests, comprises: recording the receiving times of the acquisition requests corresponding to the second users qualified for acquisition.

13.  (Currently Amended)  The system according to claim 12, wherein: a first acquisition request of the acquisition requests comprises first state information regarding whether one of the second users has acquired a virtual article sub-packet; and
to determine the seconds users qualified for acquisition on the basis of each of the acquisition requests, the operations further comprise:

14.  (Canceled)  
	
15.  (Previously Presented)  The system according to claim 11, wherein: 
the acquisition sequence number increments sequentially from an initial value, according to the sequential order of the receiving times and according to a number of the second users qualified for acquisition; and
when the virtual article sub-packets are determined to have all been acquired, the acquisition sequence number is reset to the initial value.

16.  (Canceled)  
 
17.  (Canceled)  

18.  (Canceled)  

19.  (Canceled)  

20.  (Canceled)  

Allowable Subject Matter
Claims 1, 3-4, 6, 9, 11-13, and 15 are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance over prior art:
Claims 1 and 9 disclose a method and a system for creating and allocating sub-packages of the created virtual article package corresponding to an amount of an electronic currency. After receiving a request for creating the virtual article package, the system creates the virtual article package with a pre-set number of virtual article sub-packages and sets an identifier for the package and a sub-identifier for each of the sub-packages. When receiving acquisition requests from users, the system records receiving times of these requests and assigns a sequence number to each of received acquisition requests. The requested package is determined based on the package identifier included in the request, and each of the sub-packages of the virtual article package is allocated to one of the acquisition requests based on a sequential correspondence between the sub-identifiers and the acquisition sequence numbers. After each of the sub-packages is allocated, the amount of the electronic currency corresponding to the sub-package is sent to the user.
Claim 1 recites “receiving, using one or more processors of a distributed system, from a first client of a first user, a first amount of an electronic currency and a request to create a virtual article packet corresponding to the first amount of the electronic currency; in response to receiving the request: creating, using the one or more processors, the virtual article packet; 	generating, using the one or more processors, a pre-set number of virtual article sub-packets from the virtual article packet, each of the virtual article sub-packets corresponding to a respective second amount of the electronic currency, wherein the sum of the respective second amounts is equal to the first amount; and setting, using the one or more processors, an identifier for the virtual article packet and a sub-identifier for each of the virtual article sub-packets generated from the virtual article packet; receiving, using the one or more processors, from multiple second clients of multiple respective second users, multiple respective acquisition requests directed at the virtual article packet, the acquisition requests each comprising the identifier of the virtual article packet, and the number of acquisition requests exceeding the pre-set number of virtual article sub-packets; respectively recording, using the one or more processors, receiving times of the acquisition requests; allocating, using the one or more processors, an acquisition sequence number to each of a subset of the acquisition requests according to a sequential order of the receiving times of the acquisition requests, wherein allocating acquisition sequence numbers stops once the number of allocated acquisition sequence numbers reaches the pre-set number of virtual article sub-packets; storing, using the one or more processors, the virtual article packet and the virtual article sub-packets; determining, using the one or more processors, based on the identifier of the virtual article packet included in each of the subset of acquisition requests and the stored virtual article packet, the virtual article packet directed at by the subset of acquisition requests; allocating, using the one or more processors, based on the stored virtual article sub-packets that correspond to the determined virtual article packet and a sequential correspondence between the sub-identifiers of the virtual article sub-packets and the acquisition sequence numbers, each of the virtual article sub-packets to a respective one of the acquisition requests that was allocated an acquisition sequence number; and for each of the virtual article sub-packets that are allocated, sending, using the one or more processors, the respective second amount of the electronic currency corresponding to the virtual article sub-packet to the second client of the second user that sent the acquisition request allocated the virtual article sub-packet.”
The closest prior arts of record are as follows:
Wu et al. (US 20160234302 A1) (“Wu”)
Zhao (CN 105302907 A) (“Zhao”)
King M (US 20070130313 A1) (“King M”)
Chen et al. (US 20180032974 A1) (“Chen”)
Lee (US 20140081952 A1) (“Lee”)
Wu discloses a method and a system for distributing virtual items. The system receives a request for distributing virtual items, transfers a total amount of virtual items from an account associated with a sender device to an account associated with a server device, creates virtual item packages, generates an identifier for the group of virtual item packages, and sends information of the virtual item packages with the identifier to the sender device. The sender device generates a link including the identifier and sends the generated link to a plurality of recipient devices. After receiving the acquisition requests from the recipient devices, the system transfers a virtual item package, selected randomly or based on an order of the virtual item package being generated, from the account associated with the server device to an account associated with the recipient device.  
Zhao discloses a system and a method for allocating data objects by using buffer queues. The data objects with same identification information are stored in a buffer queue. After receiving the acquisition requests, the system obtains the identification information of the requested data object from the requests. The system then determines a buffer queue based on the obtained identification information and checks whether there are still data objects associated with the identification information in the buffer queue. 
King M discloses a method and a system for managing requests for server over a communications network. The system receives a request for service from a customer terminal; allocates a queue identifier to the request for service; sends the queue identifier to the customer terminal; receives the queue identifier from the customer terminal as part of a subsequent request for service; performs a comparison between the queue identifier and the queue status information; and forwards the request for service to the service host in accordance with the result of the comparison. If there are insufficient resources, the request for service is held in an automatically managed queue and the risk of catastrophic failure is eliminated. 
Chen discloses a system for distributing virtual packages. A sender terminal generates a set of virtual packages through interacting with a server and provides a pick-up message of the set of created virtual packages to recipient terminals. At least two of virtual packages are displayed on the user interface of the recipient terminal after the pick-up message is received. The server receives a pick-up request sent by the recipient terminal and send a target virtual package to the recipient terminal according to the pick-up request. For each virtual package, the server may generate one unique identifier. The package group number is the identifier field shared by a group of virtual packages generated at the same time. The package sub-number is the identifier field distinguishing each package of the group of virtual packages generated at the same time. 
Lee discloses a method and a system for using an item sequence of a sequence table as an identifier. The system includes a sequence table. A sequence table of which the item sequence can be used as an identifier may include all information pieces, which can be arranged one-dimensionally in a fixed sequence, such as time schedules, postal codes, and phone numbers. When a table including information on one or more items is input, information pieces corresponding to the items are extracted from the table, the rule of the rows and/or columns in which the information pieces are arranged is recognized, and the item sequence is sequentially given to the items in accordance with the arrangement order of the items corresponding to the recognized rule. 
The cited references, alone or in combination, do not teach the specific combination of setting, using the one or more processors, an identifier for the virtual article packet and a sub-identifier for each of the virtual article sub-packets generated from the virtual article packet; receiving, using the one or more processors, from multiple second clients of multiple respective second users, multiple respective acquisition requests directed at the virtual article packet, the acquisition requests each comprising the identifier of the virtual article packet, and the number of acquisition requests exceeding the pre-set number of virtual article sub-packets; respectively recording, using the one or more processors, receiving times of the acquisition requests; allocating, using the one or more processors, an acquisition sequence number to each of a subset of the acquisition requests according to a sequential order of the receiving times of the acquisition requests, wherein allocating acquisition sequence numbers stops once the number of allocated acquisition sequence numbers reaches the pre-set number of virtual article sub-packets; storing, using the one or more processors, the virtual article packet and the virtual article sub-packets; determining, using the one or more processors, based on the identifier of the virtual article packet included in each of the subset of acquisition requests and the stored virtual article packet, the virtual article packet directed at by the subset of acquisition requests; allocating, using the one or more processors, based on the stored virtual article sub-packets that correspond to the determined virtual article packet and a sequential correspondence between the sub-identifiers of the virtual article sub-packets and the acquisition sequence numbers, each of the virtual article sub-packets to a respective one of the acquisition requests that was allocated an acquisition sequence number. Therefore, the claim of the instant application is not obvious over Wu, Zhao, King M, Chen, and Lee for the reason given above. See also the applicant’s argument, filed on August 19, 2021, for additional reasons for allowance.
Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art would not have been motivated to include these elements in Wu because Wu is not concerned about generating sub-package identifiers, recording receiving times of the acquisition requests to allocate an acquisition sequence number to each acquisition request, or allocating each of sub-packages based on the sequential corresponding between the sub-identifiers and the acquisition sequence numbers.
Additionally, the combination of Wu, Zhao, King M, Chen, and Lee clearly destroys the intent and purpose of Wu, taken alone and/or in view of Zhao, King M, Chen, and Lee, a reference which, for example, uses a package identifier included in a link generated by the sender device, rather than a sub-identifier, to select a virtual item package randomly. Accordingly, the present invention is distinguishable over Wu, taken alone and/or in view of Zhao, King M, Chen, and Lee, for this reason, as well.
Therefore, the limitations lacking in the prior art, in combination with the other limitations clearly claimed for patent, are novel and unobvious. Foreign prior art and NPL search was conducted; however, no relevant prior art was found.
Accordingly, dependent claims 3-4, 6, 11-13, and 15 incorporate allowable subject matter through their dependency and hence allowable.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUNLING DING, whose telephone number is (571)270-3605. The examiner can normally be reached on 9:30 - 7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, an applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel, can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.D./Examiner, Art Unit 3685                                                                                                                                                                                                        

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685